Title: To James Madison from Edward Carrington, 3 August 1789
From: Carrington, Edward
To: Madison, James


My dear Sir,
Richmond August 3. 1789
Since mine of the 30th. Ult, I have been honored with yours of the 20th. & 22d. I am disappointed in the Issue of the Tonage Bill—it is however to be hoped that G. B. will, from what has happened, take some alarm & adopt such a policy as will leave it unnecessary to agitate a question of discrimination amongst foreign Nations again—she is apprised to the natural advantages we possess over her, and will expect us to discover how to use them. Our Freind Grayson has given me a Sketch of the Judiciary system as projected in the Senate. It is very different from what I had formed in my own mind, and I beleive will not be much approved of. This is a great subject of which I will not pretend to a Competent Judgment, seeing however that it would produce much variety of sentiment, I have employed some thoughts upon it—the result of my reflections, is, that the State Courts, where they are well established might be adopted as the inferior Federal Courts, except as to Maritime business. Indeed it appears to me that institute as many inferior Federal Courts as you will, those of the States will, from the Constitution which injoins upon them an Observance of the federal Laws, have concurrent jurisdiction with the former, and that appeals to the supreme Court will alike lie from each. If this idea is right why not leave the whole of the business with the State Courts under such regulations, as to appeals, as may be found well? Such an arrangement would save immense expence; would ocasion little innovation in the antient forms of Judicial proceedings amongst the people, and would also, without difficulty, accommodate jury trials in matters of fact, to the wishes of each state, as every one would retain its own usage. As to amenability for the federal duties in the State Judges, if the constitution fixes on them these duties, they must of course be responsible to the same authority for a faithful discharge of them in such way as the Govt. shall by Law direct. I do not apprehend that the extraordinary Act of Virga. will interfere with the operation of a plan thus founded. If the duties vest as I suggest, no act of the State, which does not annihillate its judiciary establishment, can affect them; the Act alluded to however only prohibits the acceptance of individual appointments, which are not necessary for the adoption of the State Courts into the federal system. At the same time this plan presents itself to my mind as the best, I would yet have Congress provide for separate appointments of inferior Courts in States who may not have good establishments for themselves. In Rhode Island were she in the Union there might be a necessity for such a partial provision.
These Ideas may not be correct they however occur to me, and I have taken the liberty to submit them to your judgement. Present me to your worthy Colleagues & beleive me to be, with the greatest sincerity & truth yr Afft. Hl St.
Ed. Carrington
 